Van Vorst, J.,
After consideration, granted the motion.
The order issued was as follows:
[Title of the cause.] “Order to arrest and hold to
“To the Sheriff of the County of New York.
It having been made to appear to me by the affidavit of Anna E. Gardiner, that a sufficient cause of ac*5tion exists against the defendant, John H. Gardiner, and that the case is one of those mentioned in article 1, chapter 7, title 1, of the New York Code of Civil Procedure, and that the ground of arrest is one stated in the New York Code of Civil Procedure, section 549, subdivision 2, and also in section 550, subdivision 4.
“You are required forthwith to arrest John H. Gardiner, the defendant in this action, if he is found within your county, and to hold him to bail in the sum of Five thousand dollars and to return this order *6with your proceeding thereunder, as prescribed by law.
“Dated, September 27th, 1877.
Hooper C. Van Vorst,
Judge S. Court.
“James M. Ward,
Plaintiff’s Attorney,
99 Nassau St.”